Citation Nr: 1735458	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  09-12 156	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for thyroid cancer, including as due to in-service ionizing radiation exposure.

2.  Entitlement to an initial rating greater than 50 percent prior to May 6, 2014, and greater than 70 percent thereafter, for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating greater than 10 percent prior to May 6, 2014, and greater than 30 percent thereafter, for a vestibular disorder, including on an extraschedular basis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 6, 2014, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claim of service connection for thyroid cancer, including as due to in-service ionizing radiation exposure.  The Veteran disagreed with this decision in October 2008.  He perfected a timely appeal in April 2009.

This matter next is on appeal from an October 2009 rating decision in which the RO in Buffalo, New York, granted, in pertinent part, a claim of service connection for a vestibular disorder (which was characterized as loss of balance and dizziness, vestibular origin) and assigned a 10 percent rating effective October 17, 2008, and also denied a claim of service connection for PTSD.  The Veteran disagreed with this decision in June 2010.  He perfected a timely appeal in August 2010.

In a September 2011 rating decision, the RO in Buffalo, New York, granted service connection for PTSD, assigning a 50 percent rating effective October 17, 2008.  Because the initial rating assigned to the Veteran's service-connected PTSD is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a January 2013 rating decision, the RO in Buffalo, New York, denied, in pertinent part, the Veteran's TDIU claim.  The Veteran disagreed with this decision in February 2013.  He perfected a timely appeal in June 2013.  A Travel Board hearing was held at the RO in Buffalo, New York, in May 2014 before a Veterans Law Judge and a copy of the hearing transcript has been added to the record.  After the Veterans Law Judge who held the May 2014 hearing retired from the Board, the Veteran was given the opportunity to have another hearing before a different Veterans Law Judge.  The Veteran declined another hearing in August 2015.  

In August 2014, the Board denied, in pertinent part, the Veteran's service connection claim for thyroid cancer and remanded the other currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for appropriate examinations to determine the current nature and severity of his service-connected vestibular disorder and PTSD.  The identified records subsequently were associated with the Veteran's claims file and the requested examinations occurred in September 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Both the Veteran, through his attorney, and VA's Office of General Counsel appealed the Board's August 2014 denial of his service connection claim for thyroid cancer to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Remand (Joint Motion) in May 2015.  The Court granted the Joint Motion later in May 2015, vacating and remanding only that part of the Board's August 2014 decision which denied service connection for thyroid cancer.

In a December 2014 rating decision, VA's Appeals Management Center assigned a higher initial 70 percent rating effective May 6, 2014, for the Veteran's service-connected PTSD, a higher initial 30 percent rating effective May 6, 2014, for the Veteran's service-connected vestibular disorder, and granted TDIU effective May 6, 2014.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

In October 2015, the Board remanded the currently appealed claims to the AOJ for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ conduct appropriate development of the Veteran's allegation of in-service ionizing radiation exposure pursuant to the Court's May 2015 Order granting the Joint Motion.  A review of the claims file shows that the AOJ appropriately developed the Veteran's ionizing radiation exposure claim.  The Board also directed that the AOJ attempt to obtain the Veteran's treatment records from the Syracuse Vet Center.  A negative response concerning the Veteran's records from this facility is included in the claims file.  The Board further directed the AOJ to schedule the Veteran for appropriate examination to determine the current nature and severity of his service-connected vestibular disorder.  This examination occurred in September 2016.  The Board finally directed the AOJ to send the Veteran's TDIU claim to the Director, Compensation Service, for consideration of extraschedular entitlement to a TDIU prior to May 6, 2014.  The Director, Compensation Service, adjudicated this extraschedular TDIU claim prior to May 6, 2014, in December 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran currently lives within the jurisdiction of the RO in Buffalo, New York.  Because his appeal involves allegations that he was exposed to ionizing radiation while on active service which caused his thyroid cancer, and because VA consolidated adjudication of all appeals involving ionizing radiation exposure at the RO in Jackson, Mississippi, this facility retains jurisdiction in this appeal.

As is explained below in greater detail, the criteria have been met for referral to the Director, Compensation Service, for consideration of entitlement to an initial rating greater than 30 percent effective May 6, 2014, for a vestibular disorder on an extraschedular basis.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ (in this case, the RO in Jackson, Mississippi).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran was exposed to ionizing radiation while on active service aboard U.S.S. THOMAS EDISON.

2.  The record evidence does not indicate that the Veteran's thyroid cancer is related to active service, including as due to in-service ionizing radiation exposure.

3.  The record evidence shows that, prior to May 6, 2014, the Veteran's service-connected PTSD is manifested by, at worst, moderate symptoms.

4.  The record evidence shows that, effective May 6, 2014, the Veteran's service-connected PTSD is manifested by, at worst, moderately severe symptoms; there is no indication of total occupational and social impairment.

5.  The record evidence shows that, prior to May 6, 2014, the Veteran's service-connected vestibular disorder is manifested by, at worst, complaints of occasional dizziness and loss of balance with falls.

6.  The record evidence shows that, effective May 6, 2014, the Veteran's service-connected vestibular disorder is manifested by, at worst, complaints of increased falls due to an unsteady gait and loss of coordination of all limbs.

7.  The Veteran has reported that, since May 6, 2014, his service-connected vestibular disorder is manifested by additional disability which is not contemplated within the Rating Schedule.

8.  Service connection is in effect for PTSD, evaluated as 50 percent disabling effective October 17, 2008, and as 70 percent disabling effective May 6, 2014, a vestibular disorder, evaluated as 10 percent disabling effective October 17, 2008, and as 30 percent disabling effective May 6, 2014, otitis externa and otitis media, evaluated as 10 percent disabling effective June 6, 1983, tinnitus, evaluated as 10 percent disabling effective October 17, 2008, and right ear hearing loss, evaluated as zero percent disabling effective June 20, 1973.

9.  The record evidence does not show that, prior to May 6, 2014, the Veteran was precluded from securing or maintaining substantially gainful employment solely as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Thyroid cancer was not incurred in or aggravated by active service, including as due to in-service ionizing radiation exposure.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2016).  

2.  The criteria for an initial rating greater than 50 percent prior to May 6, 2014, and greater than 70 percent thereafter, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

3.  The criteria for an initial scheduler rating greater than 10 percent prior to May 6, 2014, and greater than 30 percent thereafter, for a vestibular disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.87, DC 6204 (2016).

4.  The criteria for referral to the Director, Compensation Service, for consideration of entitlement to an initial rating greater than 30 percent effective May 6, 2014, for a vestibular disorder on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.87, DC 6204 (2016).

5.  The criteria for a TDIU prior to May 6, 2014, on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.16(b) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Laws and Regulations - Service Connection

A Veteran may establish service connection for a disability claimed to be attributable to ionizing radiation exposure during service in one of three different ways.  McGuire v. West, 11 Vet. App. 274, 277 (1998); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir.1997).  First, the Veteran could demonstrate that his or her disease is among the 15 types of cancer which are presumptively service connected pursuant to 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309.  Second, a Veteran may show that the disease is on the list of "radiogenic diseases" enumerated in 38 C.F.R. § 3.311(b) which will be service connected provided that certain conditions specified in that regulation are met.  Third, direct service connection of a disease claimed to have been caused by ionizing radiation can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation exposed Veteran" is a Veteran who, while serving on active duty, participated in a "radiation risk activity," which is defined, in turn, as having participated in the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, or whose service included onsite participation in atmospheric nuclear testing.  38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).

Under 38 U.S.C.A. § 1112(c), if a radiation-exposed Veteran has one of the 15 presumptive diseases contained in § 1112(c)(2), such disease shall be considered to have incurred in or been aggravated by active service, despite there being  no record of evidence of such disease during a period of such service.  38 U.S.C.A. § 1112(c).  Thyroid cancer is included in the list of presumptive diseases for which service connection is available for radiation-exposed Veterans.  See 38 C.F.R. § 3.311(b)(2)(xxiii).

When it is determined that (1) a Veteran was exposed to ionizing radiation as a result of participation in the occupation of Hiroshima or Nagasaki, Japan, from September 1945 until July 1946 or onsite participation in atmospheric nuclear testing; (2) the Veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest 5 or more years after exposure, before adjudication of the claim, it must be referred to the Under Secretary for Benefits for further consideration in accordance with specific enumerated procedures contained in § 3.311(c).  If any of the foregoing three requirements has not been met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for thyroid cancer, including as due to in-service ionizing radiation exposure.  The Veteran contends that he incurred thyroid cancer during active service, specifically as a result of in-service ionizing radiation exposure while he was onboard U.S.S. THOMAS EDISON.  He alternatively contends that his thyroid cancer is related to active service.  The record evidence does not support his assertions regarding an etiological link between his thyroid cancer and active service.  The Board notes initially that a review of the record evidence shows that the Veteran was exposed to ionizing radiation during active service.  For example, the Veteran's available service treatment records include a copy of his DD Form 1141, "Record of Occupational Exposure To Ionizing Radiation," which shows that he was exposed to ionizing radiation while onboard U.S.S. THOMAS EDISON between January 1969 and March 1972 for a lifetime accumulated radiation dose exposure of 0.012 roentgen equivalent unit (REM).  Thus, the Board concedes that the Veteran was exposed to ionizing radiation during active service.

In response to a request for the Veteran's radiation dose estimate, the U.S. Navy Environmental Health Center Detachment at the Naval Dosimetry Center, advised VA in January 2007 that the Veteran's radiation dose was 0.012 REM.

In a September 2007 memorandum, VA's Chief Public Health and Environmental Hazards Officer advised the Director, Compensation Service, that it was unlikely that the Veteran's thyroid cancer was related to his in-service ionizing radiation exposure.  The rationale for this opinion was a review of relevant medical literature which showed an extremely low probability (0.11%) of causation linking exposure to ionizing radiation and thyroid cancer.  Based on a review of the medical evidence, to include this opinion, the Director, Compensation Service, advised the AOJ later in September 2007 that there was no reasonable possibility that the Veteran's in-service ionizing radiation exposure caused his thyroid cancer.  The Board notes here that both parties to the Joint Motion sharply criticized reliance on this advisory opinion alone as insufficient evidence to deny the Veteran's service connection claim for thyroid cancer, including as due to in-service ionizing radiation exposure.  Pursuant to the Court's May 2015 Order granting the Joint Motion, and as noted above, the Board directed that the AOJ conduct additional development of the Veteran's ionizing radiation exposure claim.

On VA thyroid and parathyroid conditions Disability Benefits Questionnaire (DBQ) in September 2016, the Veteran reported no current symptoms due to a thyroid condition.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, and noted the diagnosis of thyroid cancer with subsequent thyroidectomy in 2005.  The Veteran experienced residual hypothyroid endocrine dysfunction following his thyroidectomy.  He currently experienced constipation, mental sluggishness, sleepiness, cold intolerance, and required continuous medication as a result of a hypothyroid condition.  Physical examination showed a normal neck.  The diagnoses were hypothyroidism and malignant neoplasm of the thyroid.

Following this examination, the September 2016 VA examiner opined that it was less likely than not that the Veteran's thyroid cancer was related to in-service ionizing radiation exposure.  The rationale for this opinion was there was no evidence that the Veteran "experienced an exposure to any nuclear/radiation contamination or leakage event."  The rationale also was that the Veteran's 0.012 REM exposure "is significantly and extremely below the Safe Annual Radiation Exposure limits."  The rationale further relied on the September 2007 opinion provided by VA's Chief Public Health and Environmental Hazards Officer and quoted from that earlier opinion.  

Having reviewed the September 2016 VA examiner's opinion, the Board finds that it is not probative on the issue of whether the Veteran's thyroid cancer is related to active service, including as due to in-service ionizing radiation exposure.  First, the Board notes that the September 2016 VA examiner found the lack of evidence of "exposure to any nuclear/radiation contamination or leakage event" to be persuasive support for his negative nexus opinion concerning the contended etiological relationship between the Veteran's in-service ionizing radiation exposure and thyroid cancer.  This rationale violates the Court's decisions in Buchanan and Barr.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Second, the rationale offered for the September 2016 VA examiner's opinion also confuses the standard for determining whether a Veteran was exposed to ionizing radiation during active service.  There is no requirement in the relevant law and regulations governing radiation exposure claims that a Veteran must be exposed to a "nuclear/radiation contamination or leakage event" in order to meet the requirement of in-service ionizing radiation exposure as the September 2016 VA examiner suggested in his opinion.  In contrast, all that is required by the relevant law and regulations is that a Veteran be exposed to ionizing radiation during active service - a fact which has been conceded already in this appeal.  And, as noted elsewhere, both parties to the Joint Motion sharply criticized the Board for relying on the 2007 advisory opinion alone as support for denying the Veteran's service connection claim for thyroid cancer.  The September 2016 VA examiner made the same apparent error in relying on the 2007 advisory opinion in his own opinion rationale.  Accordingly, the Board finds that the September 2016 VA opinion is inadequate for adjudication purposes and is not probative on the issue of whether the Veteran's thyroid cancer is related to active service.

In a September 2016 opinion, VA's Director, Post-9/11 Era Environmental Health Program, stated that the Veteran had been diagnosed as having papillary carcinoma approximately 33 years after his last in-service ionizing radiation exposure.  This VA clinician also stated that the Veteran was exposed to 0.012 REM during active service.  This clinician concluded that, although the Veteran believed that his thyroid cancer was caused by his duty aboard a nuclear submarine (based on a review of his lay statements), the medical evidence suggested otherwise.  This clinician noted that a review of relevant medical literature indicated that the "risk of health effects are either too small to be observed or are nonexistent" for persons with lifetime ionizing radiation exposure of less than 5-10 REM.  Because the Veteran's lifetime ionizing radiation exposure was 0.012 REM, this VA clinician opined that it was unlikely that the Veteran's thyroid cancer was caused by his in-service ionizing radiation exposure.

The Veteran contends that his in-service ionizing radiation exposure aboard U.S.S. THOMAS EDISON caused or contributed to his thyroid cancer.  The record evidence does not support his assertions regarding an etiological link between his acknowledged in-service ionizing radiation exposure and thyroid cancer.  The Board notes that the Veteran does not contend - and the evidence does not indicate - that he incurred thyroid cancer during active service or within the first post-service year.  The Board next notes that both parties to the Joint Motion sharply criticized relying on an advisory opinion alone in denying service connection for thyroid cancer.  The Board answered this criticism by ordering additional development of the Veteran's claim by the AOJ following the Court's May 2015 Order granting the Joint Motion and obtaining a comprehensive examination of the Veteran and conducting additional appropriate development of his ionizing radiation exposure claim.  The Veteran had a comprehensive VA examination for thyroid cancer in September 2016.  Although the nexus opinion provided by the VA examiner was not relied upon in adjudicating this claim, the September 2016 VA thyroid and parathyroid conditions DBQ itself nevertheless is adequate for VA adjudication purposes.  More importantly, VA's Director, Post-9/11 Era Environmental Health Program, opined later in September 2016 that it was unlikely that the Veteran's thyroid cancer was caused by his in-service ionizing radiation exposure.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Laws and Regulations - Higher Initial Rating Claims

The Veteran's service-connected PTSD currently is evaluated as 50 percent disabling effective October 17, 2008, and as 70 percent disabling effective May 6, 2014, under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2016).  As relevant to this appeal, a 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board recognizes that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Veteran's service-connected vestibular disorder currently is evaluated as 10 percent disabling effective October 17, 2008, and as 30 percent disabling effective May 6, 2014, under 38 C.F.R. § 4.87, DC 6204 (peripheral vestibular disorders).  See 38 C.F.R. § 4.87, DC 6204 (2016).  A 10 percent rating is assigned under DC 6204 for peripheral vestibular disorders manifested by occasional dizziness.  A maximum 30 percent rating is assigned for peripheral vestibular disorders manifested by dizziness and occasional staggering.  Id.  Because the Veteran currently is in receipt of the maximum 30 percent disability rating available for his service-connected vestibular disorder effective May 6, 2014, the Board is required to consider whether referral to the Director, Compensation Service, for consideration of extraschedular entitlement is warranted as of that date.


Factual Background and Analysis

PTSD

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 50 percent prior to May 6, 2014, and greater than 70 percent thereafter, for PTSD.  The Veteran contends that this disability is more disabling than currently (and initially) evaluated.  The record evidence does not support his assertions for either time period at issue in this appeal.  It shows instead that, prior to May 6, 2014, the Veteran's service-connected PTSD is manifested by, at worst, moderate symptoms (as seen on VA outpatient treatment visits and examinations conducted during this time period).  For example, on VA outpatient treatment in October 2000, the Veteran reported a loss of interest in activities.  His mood was stable and no stressors were reported by the Veteran or noted by the VA clinician.  The Veteran's GAF score was 61, indicating some mild symptoms.  A long history of a fluctuating mood was noted on subsequent VA outpatient treatment in November 2000 when the Veteran's complaints included poor sleep which he attributed to his obstructive sleep apnea and feeling slightly depressed.  His GAF score had worsened to 60, indicating moderate symptoms, on VA outpatient treatment in October 2005 when he reported feeling depressed.  He again reported experiencing depressive symptoms on VA outpatient treatment in August 2006 when his GAF score was 65, indicating some mild symptoms.  No new complaints were noted on VA outpatient treatment in March 2008 when the Veteran reported that he was feeling very good.  He denied any sleep problems and no PTSD symptoms were noted.  His GAF score again was 65.  He subsequently reported a "marked improvement" in his mood on VA outpatient treatment in October 2008 although he also complained of chronic sleep problems due to nightmares and flashbacks.  His GAF score was 60.  

A review of the Veteran's VA outpatient treatment for PTSD dated on August 19, 2011, indicates that he received 27 sessions of cognitive processing therapy with a VA psychologist.  His reported PTSD symptoms during this course of treatment included hypervigilance and frequent irritability which affected his relationships with other people, including his girlfriend.  Mental status examination of the Veteran during this course of treatment showed adequate grooming, full orientation, good eye contact, no suicidal or homicidal ideation, no auditory or visual hallucinations, and "consistently no overt signs of formal thought disorder, cognitive impairment, or speech/motor abnormalities."  The Veteran reported experiencing decreased PTSD symptoms during this course of treatment and his GAF score had increased from 65 to 68, indicating some mild symptoms, although he "continues to struggle with interpersonal effectiveness and emotional regulation."  The Veteran's GAF score was 68.  The Axis I diagnoses included chronic PTSD.

On VA PTSD DBQ on August 24, 2011, the Veteran's complaints included ongoing PTSD symptoms.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Mental status examination of the Veteran showed his appearance, attitude, and behaviors generally within normal limits, casual, neat, and appropriate attire, good hygiene and grooming, good eye contact, generally relevant, coherent, and productive speech, rational and goal-directed thought processes, no evidence of obsessions, compulsions, phobias, or ritualistic behavior, full orientation, intact short-term memory and concentration with reported episodes of trouble concentrating, a mildly distressed mood, reported nightmares once or twice a week, intrusive thoughts "most days," moderate to severe social anxiety, reported hypervigilance and crowd avoidance, "ongoing and moderate emotional detachment and periods of isolation from others," reported "quite fragmented and...often quite variable" sleep of 5-6 hours per night, a good appetite, and no suicidal or homicidal ideation or plan.  The Veteran's GAF score was 55, indicating moderate symptoms.  The Axis I diagnoses included chronic moderate PTSD.

On VA PTSD DBQ in October 2012, the Veteran's complaints included re-experiencing, avoidance, and hyperarousal due to service-connected PTSD.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran also experienced "irritability and sleep problems" due to his PTSD.  The VA examiner stated that there had been "no significant changes" in the Veteran' service-connected PTSD symptomatology since his prior examination in August 2011.  The Veteran was divorced but still lived with a long-term girlfriend.  He was close to an adult daughter who lived near him.  Mental status examination of the Veteran showed a depressed mood, anxiety, reported chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  The VA examiner concluded that the Veteran's PTSD symptoms would cause "moderate problems" at worst.  He also concluded that these symptoms "are neither significantly worse or better" than at the prior examination in August 2011 "and [they] remain moderate" in severity.  This examiner further concluded that the Veteran experienced, at most, occupational and social impairment with reduced reliability and productivity due to his service-connected PTSD symptoms.  The Veteran's GAF score was 55.  The Axis I diagnoses included chronic moderate PTSD.

On VA outpatient treatment in August 2013, the Veteran stated that "he was not interested in addressing his PTSD symptoms."  The diagnoses included chronic PTSD (by history).  The VA clinician stated that, because the Veteran "has no goals that he is currently interested in working on in therapy, he has decided to be discharged from treatment."

In November 2013, the Veteran reported "significant symptoms of posttraumatic stress disorder which wax and wane" in intensity.  He also reported difficulty sleeping with less than 6 hours of sleep per night and "significant intermittent insomnia," somewhat impaired motivation, impaired ability to concentrate, "continued trauma-related nightmares and hypervigilance," and a heightened startle response.  Mental status examination of the Veteran showed no suicidal or homicidal ideation or psychotic symptoms.  The diagnoses included chronic PTSD.

The Veteran contends that his service-connected PTSD is more disabling than initially evaluated prior to May 6, 2014.  The record evidence does not support his assertions.  It shows instead that this disability is manifested by, at worst, moderate symptoms (as seen on repeated VA outpatient treatment visits and examinations conducted during this time period).  The Veteran's GAF scores showed mild to moderate symptoms throughout this time period.  Although the Veteran frequently complained of sleep problems, it appears that they may be related to his obstructive sleep apnea.  He lived with his long-time girlfriend throughout this time period.  The VA examiner who saw the Veteran for adjudication purposes in August 2011 and in October 2012 concluded that his service-connected PTSD symptomatology was no more than moderately disabling at both examinations.  This examiner also specifically found that the Veteran's service-connected PTSD symptomatology resulted in, at worst, occupational and social impairment with reduced reliability and productivity (i.e., a 50 percent rating under DC 9411) at the October 2012 VA examination.  See 38 C.F.R. § 4.130, DC 9411 (2016).  The record evidence does not support finding that, prior to May 6, 2014, the Veteran's service-connected PTSD is manifested by either occupational or social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9411) such that an initial rating greater than 50 percent is warranted for this time period.  Id.  

The evidence obtained during this time period also does not indicate that the Veteran's service-connected PTSD is manifested by symptoms of similar frequency, severity, and duration which warrant an initial rating greater than 50 percent under DC 9411.  Id.; see also Vazquez-Claudio, 713 F. 3d at 112.  For example, no obsessions were noted on mental status examination of the Veteran in August 2011.  Although mental status examination of the Veteran in October 2012 indicated difficulty in adapting to stressful circumstances (including work or a work-like setting), the October 2012 VA examiner specifically found that the Veteran's service-connected PTSD only resulted in moderate impairment with his ability to work while he was employed.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 50 percent prior to May 6, 2014, for service-connected PTSD.  Thus, the Board finds that criteria for an initial rating greater than 50 percent prior to May 6, 2014, for PTSD have not been met.

The Veteran also is not entitled to an initial rating greater than 70 percent effective May 6, 2014, for PTSD.  The Board notes initially that the evidence indicates that the symptomatology attributable to the Veteran's service-connected PTSD worsened as of May 6, 2014.  Although the evidence shows that this disability is manifested by, at worst, moderately severe symptoms as of May 6, 2014, there is no indication that the Veteran experienced total occupational and social impairment (i.e., a 100 percent rating under DC 9411) due to his service-connected PTSD such that an initial rating greater than 70 percent is warranted during this time period.  See 38 C.F.R. § 4.130, DC 9411 (2016).  For example, the Veteran testified at his May 6, 2014, Board hearing that he experienced "a lot" of nightmares and sleep disturbances due to worsening PTSD symptoms.  See Board hearing transcript dated May 6, 2014, at pp. 13-14.  He also testified that he got angry and irritable very easily and experienced suicidal ideation.  Id., at pp. 14.  The Veteran's daughter testified that her father always had problems with anger when she was growing up in his household.  Id., at pp. 14-15.  The Veteran also testified that he was not social and did not have any close friends.  Id., at pp. 16.

On VA PTSD DBQ in September 2014, the VA examiner stated that the Veteran experienced moderate to severe psychosocial and occupational impairment due to his service-connected PTSD symptoms.  He also stated that there was no significant change in these symptoms since the prior VA examination in October 2012.  This examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported a positive stable relationship with his long-time girlfriend with episodic stress due to his PTSD.  Mental status examination of the Veteran showed casual, neat, and appropriate attire, good hygiene and grooming, good eye contact, relevant, coherent, and productive speech, rational and goal-directed thought process, full orientation, and a mildly depressed mood.  The VA examiner stated that, since the most recent VA examination in October 2012 (which he dated incorrectly as November 2012), "there is evidence of some increase in the overall severity of [the Veteran's] PTSD symptoms" which were currently moderate to severe.  This examiner also stated that the Veteran's "psychosocial functioning is...markedly impaired at this time.  He cannot enjoy social activities."  The Veteran also experienced "constant irritability" and persistent "marked sleep disturbance" with "distressing nightmares and flashbacks on a frequent basis.  His ability to enjoy any activity whether social or solitary is moderately to severely restricted."  The VA examiner concluded that the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas.  The diagnoses included chronic moderate to severe PTSD.

On VA outpatient treatment in October 2014, the Veteran reported experiencing an improved mood on Lexapro and better energy.  The VA clinician noted that significant PTSD symptoms remained.  The Veteran subsequently reported experiencing nightmares 1-2 times per week on VA outpatient treatment in March 2015.  Mental status examination of the Veteran in March 2015 showed full orientation and normal speech.  VA outpatient treatment in May 2015 showed no significant PTSD symptoms, no issues reported by the Veteran, and no complaints.  Although he reported experiencing increased sadness on VA outpatient treatment in July 2015, mental status examination of the Veteran was unchanged and no suicidal ideation was noted.  He again reported experiencing increased sadness on VA outpatient treatment in September 2015 but no "cause or reason" for this reported increased sadness could be identified despite probing by the VA clinician.  Mental status examination of the Veteran again was unchanged.  In March 2017, the Veteran complained of occasional fleeting suicidal ideation but the VA clinician concluded that he was stable.  The Veteran also complained of experiencing depression "nearly every day for years/decades" although he experienced less irritability and had "no reason to feel depressed."  Mental status examination of the Veteran showed adequate grooming, good eye contact, normative motor activity, normal speech, less irritability, logical thought processes, spontaneous thought content, no suicidal or homicidal ideation, no perceptual disturbances, mildly compromised attention and concentration, compromised recent and remote memory, and limited judgment and insight.  The assessment included PTSD.

The Veteran contends that his service-connected PTSD is more disabling than initially evaluated effective May 6, 2014.  The record evidence does not support his assertions.  It shows instead that he experiences, at worst, moderately severe but not totally disabling symptoms attributable to service-connected PTSD.  He testified about his worsening PTSD symptoms at his May 6, 2014, Board hearing.  The Board credits the Veteran's testimony regarding his worsening PTSD symptoms because it is consistent with the findings obtained on subsequent VA PTSD DBQ in September 2014.  At that examination, the VA examiner stated that the Veteran experienced moderate to severe psychosocial and occupational impairment due to his service-connected PTSD symptoms although he also found no significant change in these symptoms since the prior VA examination in October 2012.  The September 2014 VA examiner noted that the Veteran's service-connected PTSD were moderate to severe in intensity and he experienced "markedly impaired" psychosocial functioning.  The Veteran also reported experiencing constant irritability, persistent marked sleep disturbance, frequent distressing nightmares and flashbacks, and was "moderately to severely restricted" in his ability to enjoy any social activity.  The September 2014 VA examiner concluded that the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas (i.e., a 70 percent rating under DC 9411).  See 38 C.F.R. § 4.130, DC 9411 (2016).  Subsequent VA outpatient treatment records also document the presence of moderately severe PTSD symptoms but not total occupational and social impairment (i.e., a 100 percent rating under DC 9411).  Id.  In other words, the record evidence does not support finding that, effective May 6, 2014, the Veteran experiences total occupational and social impairment as a result of his service-connected PTSD.  Id.  

The evidence obtained during this time period also does not indicate that the Veteran's service-connected PTSD is manifested by symptoms of similar frequency, severity, and duration which warrant an initial rating greater than 70 percent at any time since May 6, 2014, under DC 9411.  Id.; see also Vazquez-Claudio, 713 F. 3d at 112.  For example, no hallucinations or delusions were noted on repeated mental status examination of the Veteran conducted during this time period.  The Veteran also had logical thought processes and spontaneous thought content on VA outpatient treatment in March 2017.  The Veteran further has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 70 percent effective May 6, 2014, for PTSD.  Thus, the Board finds that an initial rating greater than 70 percent effective May 6, 2014, for PTSD is not warranted.  Id.


Vestibular Disorder

The Board next finds that the preponderance of the evidence is against granting the Veteran's claim for an initial scheduler rating greater than 10 percent prior to May 6, 2014, and greater than 30 percent thereafter, for a vestibular disorder.  The Veteran contends that his service-connected vestibular disorder is more disabling than currently (and initially) evaluated throughout the appeal period.  The record evidence does not support his assertions regarding entitlement to a higher initial scheduler rating for this disability at any time during the appeal period.  The Board notes initially that the record evidence shows that, prior to May 6, 2014, the Veteran's service-connected vestibular disorder is manifested by, at worst, complaints of dizziness and loss of balance with falls.  For example, VA neurological examination in October 1983 noted complaints of a loss of balance and falls.  Neurological examination of the Veteran was normal.  A computerized tomography (CT) scan of the Veteran's brain was normal.  Although the Veteran complained of severe vertigo on VA examination in December 1994, no relevant physical examination findings were obtained at this examination.

On VA outpatient treatment in September 2005, the Veteran's complaints included feeling unsteady and lurching while walking.  The VA clinician stated that the Veteran's balance "is still not back to baseline."  Neurological examination showed generalized slight reduction of spontaneous movements consistent with mild akinesia, full orientation, pupils equal, round, and reactive to light and accommodation, full extraocular movements, postural tremor which worsened while maintaining posture in both arms, right greater than left, a cautious, slightly wide-based gait, reduced arm swing, right greater than left, and difficulty walking heel-toe with elements of atasia-abasia.  The Veteran was able to stand when asked to do so with a narrow base with eyes open but fell backwards when his eyes were closed with no swaying preceding his loss of balance.  The assessment included action tremors, right side predominant, and gait ataxia secondary to mild cerebellar degeneration, and mild parkinsonism.  

In January 2007, the Veteran's complaints included continuing "to be slightly off balance but he has no shuffling."  Neurological examination showed full orientation, fluent speech, full extraocular movements, minimal reduction of blinking frequency, no resting tremor, minimal postural tremor of the hands, a mild increase in tremor amplitude on finger-to-nose testing and when asked to reach for a cup, worse on the left, mild positive and negative myoclonus (asterixis) of both hands, mild dysdiadochokinesia on the left, no rebound, slightly wide-based stance, mildly irregular stride length, no shuffling, good arm swing bilaterally, and some difficulties with heel-toe walking.  The assessment included tremor and ataxia secondary to mild cerebellar degeneration and old left cerebellar stroke.

In October 2007, the Veteran's complaints included dizziness.  He reported a recent 2-3 day history of experiencing "spurting noises that he felt in the back of his head" accompanied by "dizziness particularly when he sat up or moved his head horizontally."  Physical examination showed full orientation, fluid speech, intact comprehension, pupils equal, round, and reactive to light and accommodation, intact extraocular movements without nystagmus, full visual fields to confrontation, no sensory deficits, a very fine tremor on finger-to-nose testing, no unsteadiness when standing with feet together and eyes open, swaying beginning within 5 seconds of closing his eyes and starts to fall backwards to the right, and a very cautious tandem walk but no other gait deficits.  The VA clinician stated that the Veteran's "imbalance with eyes closed and feet together may be attributable to a vestibular problem" although he "seems stable at this time."

On VA ear disease examination in June 2009, the Veteran's complaints included occasional dizziness.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's reported dizziness was not constant.  The Veteran also reported a history of intermittent gait/balance problems "when there is a change in air pressure."  The VA examiner stated that, following a review of the record evidence, the Veteran "has had a consistent complaint of imbalance, a symptom he describes as dizziness, but upon assessment is truly a feeling of imbalance that is vestibular.  No complaints of falls or injuries from falls have been recorded."  This examiner also stated that the Veteran's "imbalance with eyes closed and feet together may be attributable to a vestibular problem" although he also noted that this problem was intermittent and the Veteran currently was stable.  Physical examination showed signs of balance disturbance but no signs of a staggering gait or imbalance.  The diagnosis included imbalance with provocation.

On VA outpatient treatment in July 2010, the Veteran's complaints included continued "drop attacks" which "come on suddenly and he just falls over."  He also reported occasionally losing control of his bladder or vomiting during these attacks.  The Veteran reported no change in his symptoms.  Physical examination showed pupils equal, round, and reactive to light and accommodation with no evidence of nystagmus, intact cranial nerves, and intact sensation.  An electronystagmogram (ENG) was normal.  The assessment included right canal wall down mastoidectomy with balance problems with magnetic resonance imaging (MRI) scan showing asymmetric fluid density in left posterolateral cerebellum.

In August 2010, the Veteran's complaints included chronic vertigo with occasional loss of bladder control.  He also reported weekly vertigo episodes and increased loss of concentration and balance.  Physical examination showed "some difficulty with finger-nose testing" on the left side but "other tests appeared normal," and a swaying gait if he moved his head while walking.  Static and dynamic visual acuity was not normal.  Romberg testing was abnormal because the Veteran was unable to hold his balance for 30 seconds, significant sway, and he lost his balance when he closed his eyes.  The VA clinician stated that the cause of the Veteran's symptoms was uncertain although he noted that the Veteran experienced "no loss of bowel or bladder control during his episodes of nystagmus."  This clinician also stated that the Veteran had "significant balance loss comparable to someone with a bilateral peripheral vestibular dysfunction and/or central balance disorder."

On VA ear disease examination in February 2011, the Veteran's complaints included a loss of balance and dizziness.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported a history of sudden daily falls which caused nausea and lasted from 20 seconds to 2 minutes.  He also reported intermittent dizziness and balance or gait problems.  Physical examination showed signs of balance disturbance.  The diagnosis was drop attacks associated with loss of balance and dizziness. 

On VA neurological disorders examination in February 2011, the Veteran's complaints included loss of balance and dizziness.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Neurological examination was normal.  A CT scan of the brain dated in August 2010 was stable.  The diagnosis was drop attacks associated with loss of balance and dizziness.

The Veteran contends that his service-connected vestibular disorder is more disabling than initially evaluated prior to May 6, 2014.  The record evidence does not support his assertions.  It shows instead that, during this time period, his service-connected vestibular disorder is manifested by, at worst, complaints of dizziness and loss of balance with falls (as seen on repeated VA examinations conducted during this time period).  Although the Veteran's VA outpatient treatment records indicated the presence of a mild tremor, this was attributed to the residuals of an old stroke and not to his service-connected vestibular disorder.  VA clinicians in October 2007 and June 2009 noted the Veteran's ongoing problems with balance but concluded that these problems were intermittent and he was stable.  There were no signs of a staggering gait on VA examination in June 2009, as is required for a 30 percent rating under DC 6204.  See 38 C.F.R. § 4.87, DC 6204 (2016).  Although the Veteran reported occasionally losing control of his bladder or vomiting during his "drop attacks" on VA outpatient treatment in July 2010, he also reported no change in his symptoms attributable to the service-connected vestibular disorder.  The August 2010 VA clinician noted the Veteran's ongoing reported episodes of nystagmus but also observed no loss of bowel or bladder control during these episodes.  This clinician also found that the Veteran had "significant" loss of balance.  More importantly, this clinician further concluded that the cause of the Veteran's reported symptoms was uncertain.  VA examinations in February 2011 confirmed the Veteran's diagnosis of drop attacks associated with loss of balance and dizziness when the Veteran reported that his dizziness only was occasional.  The medical evidence does not show that, prior to May 6, 2014, the Veteran's service-connected vestibular disorder was manifested by dizziness and occasional staggering (i.e., a 30 percent rating under DC 6204) such that an initial scheduler rating is warranted for this disability during this time period.  Id.  Instead, as noted, the Veteran's dizziness only was occasional and no staggering was noted on repeated physical examinations conducted during this time period.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial scheduler rating greater than 10 percent prior to May 6, 2014, for his service-connected vestibular disorder.  Accordingly, the Board finds that the criteria for an initial scheduler rating greater than 10 percent prior to May 6, 2014, for a vestibular disorder have not been met.

The Veteran also is not entitled to an initial scheduler rating greater than 30 percent effective May 6, 2014, for a vestibular disorder.  Despite the Veteran's assertions to the contrary, the record evidence does not support the assignment of an initial rating greater than 30 percent effective May 6, 2014, for his service-connected vestibular disorder.  It shows instead that this disability is manifested by, at worst, complaints of increased falls due to an unsteady gait and loss of coordination of all limbs (as seen on VA examination in September 2016).  For example, the Veteran testified at his May 6, 2014, Board hearing that he lost his balance and collapsed as a result of daily staggering which he attributed to his service-connected vestibular disorder.  He also testified that he experienced urinary incontinence when he collapsed.  See Board hearing transcript dated May 6, 2014, at pp. 5-6.  He testified further that he lost his balance on a daily basis.  Id., at pp. 12.

On VA ear conditions DBQ in September 2014, the Veteran's complaints included a loss of balance once a week where he falls down, his eyes "bounce around," and he feels like he is drunk.  During these episodes, he also experienced urinary incontinence and confusion.  These episodes lasted for 5 minutes.  He also lost his balance and experienced vertigo daily.  Physical examination showed an unsteady gait with the Veteran leaning to the right and holding on to a handrail, an abnormal Romberg test (or positive for unsteadiness), and an abnormal Dix Hallpike test with vertigo or nystagmus during testing.  A May 2014 CT showed post-surgical changes in the right mastoid region and clear air cells in the left mastoid.  The diagnosis was residuals of a right mastoidectomy.

On VA ear conditions DBQ in September 2016, the Veteran's complaints included falls and a loss of coordination of all 4 limbs.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed a normal gait, a normal (or negative) Romberg test, an abnormal Dix Hallpike test where the Veteran reported that "when returning from supine to sitting position he senses [the] room spinning around him and nausea," and a normal limb coordination test.  The diagnosis included a loss of balance and dizziness, vestibular origin.

Following the September 2016 VA ear conditions DBQ, the VA examiner who conducted this examination stated that, following a review of the medical evidence, the Veteran's prior vestibular testing had been normal overall.  This examiner next stated that the Veteran's "initial pre-left cerebellar tremor and clumsiness" were related to the side effects of medication.  This examiner also stated that the Veteran's intermittent dizziness, loss of balance associated with chronic otitis externa, mastoid tympanoplasty, and mastoidectomy changed following a stroke in 2004-2005 "with the addition of symptoms of persistent tremors, ataxia," incoordination of limbs, right side greater than left side, vision changes, and gait disturbance noted as atasia-abasia "indicates a functional overlay to the manifestation of these newer symptoms."  This examiner concluded that the Veteran's non-service-connected and service-connected disabilities were equally likely negatively impacting his motor control of the bilateral upper extremities, sense of balance, and steady gait.

The Veteran contends that his service-connected vestibular disorder is more disabling than initially evaluated effective May 6, 2014.  The record evidence does not support his assertions.  The Board notes initially that the Veteran is in receipt of the maximum scheduler evaluation under DC 6204 for peripheral vestibular disorders effective May 6, 2014, so other ratings for ear diseases must be considered in evaluating his higher initial rating claim for a vestibular disorder.  See 38 C.F.R. § 4.87, DC 6204 (2016).  The Board next notes that the Veteran also is in receipt of separate disability ratings for otitis externa, otitis media, tinnitus, and right ear hearing loss, all of which are residuals (along with his vestibular disorder) of a right mastoidectomy.  The evidence does not suggest - and the Veteran does not contend - that he experiences additional ear disabilities, to include Meniere's syndrome, loss of auricle, benign or malignant neoplasm of the ear, or perforation of the tympanic membrane such that a disability rating under another relevant DC for evaluating ear disabilities is warranted during this time period (i.e., effective May 6, 2014).  None of these additional ear disabilities (Meniere's syndrome, loss of auricle, benign or malignant neoplasm of the ear, or perforation of the tympanic membrane) were noted on repeated examinations of the Veteran conducted during this time period.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial scheduler rating greater than 30 percent effective May 6, 2014, for his service-connected vestibular disorder.  Accordingly, the Board finds that the criteria for an initial scheduler rating greater than 30 percent effective May 6, 2014, for a vestibular disorder have not been met.

Extraschedular Rating for Vestibular Disorder

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating effective May 6, 2014, for his service-connected vestibular disorder.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board again notes that the Veteran is in receipt of the maximum 30 percent rating effective May 6, 2014, for his service-connected vestibular disorder.  An extraschedular analysis is not required in every case, however.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board concludes that the issue of extraschedular entitlement is raised only by his claim for an initial rating greater than 30 percent effective May 6, 2014, for a vestibular disorder.  Thus, the Board will limit its discussion of extraschedular entitlement to this claim.

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned effective May 6, 2014, for the Veteran's service-connected vestibular disorder is inadequate.  The Board also finds that, although the Veteran is not entitled to an initial schedular rating greater than 30 percent effective May 6, 2014, for his service-connected vestibular disorder (as outlined above), the diagnostic criteria do not describe adequately the current severity and symptomatology of this disability during this time period.  See 38 C.F.R. § 4.87, DC 6204 (2016).  The record evidence persuasively suggests that this disability is manifested by symptomatology not contemplated within the Rating Schedule.  The Veteran testified at his May 6, 2014, Board hearing that he lost his balance on a daily basis and experienced urinary incontinence when he fell as a result of his service-connected vestibular disorder.  See Board hearing transcript dated May 6, 2014, at pp. 5-6, 12.  The Veteran's May 2014 Board hearing testimony is deemed credible because it is consistent with the physical examination findings on subsequent VA examination conducted in September 2014.  As noted above, physical examination in September 2014 showed an unsteady gait with the Veteran leaning to the right and holding on to a handrail, an abnormal Romberg test (or positive for unsteadiness), and an abnormal Dix Hallpike test with vertigo or nystagmus during testing.  VA examination in September 2016 documented the Veteran's complaint that his service-connected vestibular disorder resulted in loss of coordination of all 4 limbs.  Physical examination showed an abnormal Dix Hallpike test where the Veteran reported that "when returning from supine to sitting position he senses [the] room spinning around him and nausea."  The September 2016 VA examiner subsequently concluded that both the Veteran's non-service-connected and service-connected disabilities negatively impacted his motor control of the bilateral upper extremities, sense of balance, and steady gait.  This conclusion persuasively suggests that the negative impacts on the Veteran's motor control of the bilateral upper extremities, sense of balance, and steady gait should be attributed to his service-connected vestibular disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that, if medically determined that impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, benefit-of-the-doubt requires all impairment be attributed to service-connected disability).  Unfortunately, the Veteran's ongoing complaints of a loss of coordination of all 4 limbs, urinary incontinence, daily loss of balance, and the negative impacts on his motor control of the bilateral upper extremities, sense of balance, and steady gait are not contemplated within the rating criteria for evaluating peripheral vestibular disorders.  See 38 C.F.R. § 4.87, DC 6204 (2016).  

Given the foregoing, the Board concludes that the Veteran's service-connected vestibular disorder presents an exceptional or unusual disability picture effective May 6, 2014, because the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of this service-connected disability.  The Board also finds its reasonable to infer that the Veteran's service-connected vestibular disorder may have markedly interfered with his prior employment before he retired after working in maintenance jobs for 30 years.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").   The Veteran testified at his Board hearing that he suffered a serious fall while he was working when water entered his right ear, causing him to lose his balance and fall off of a ladder.  See Board hearing testimony dated May 6, 2014, at pp. 7.  Accordingly, the Board finds that, because both Thun elements are met, the criteria for submission to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating effective May 6, 2014, for the Veteran's service-connected vestibular disorder pursuant to 38 C.F.R. § 3.321(b)(1) are met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Laws and Regulations - Extraschedular TDIU Claim

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to a TDIU prior to May 6, 2014, including on an extraschedular basis.  The Veteran essentially contends that, because he retired in October 2005 on Social Security Disability after working more than 28 years in maintenance jobs at an apartment complex, he is entitled to a TDIU effective on the date of his retirement.  He alternatively contends that, because the Social Security Administration (SSA) found him disabled as of October 2005, he also is entitled to a TDIU on that date.  The Board notes in this regard that it is not bound by any SSA determination.  Despite the Veteran's assertions to the contrary, the record evidence does not support finding that he was precluded from securing or maintaining a substantially gainful occupation solely as a result of a service-connected disability, at least prior to May 6, 2014 (the date that he was awarded TDIU).  The Board observes initially that the Veteran does not meet the scheduler criteria for a TDIU prior to May 6, 2014.  See 38 C.F.R. § 4.16(a) (2016).  Service connection is in effect for PTSD, evaluated as 50 percent disabling effective October 17, 2008, and as 70 percent disabling effective May 6, 2014, a vestibular disorder, evaluated as 10 percent disabling effective October 17, 2008, and as 30 percent disabling effective May 6, 2014, otitis externa and otitis media, evaluated as 10 percent disabling effective June 6, 1983, tinnitus, evaluated as 10 percent disabling effective October 17, 2008, and right ear hearing loss, evaluated as zero percent disabling effective June 20, 1973.  The Veteran's combined disability evaluation of 60 percent effective prior to May 6, 2014, is insufficient to consider TDIU on a schedular basis.  Thus, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.  Id.

The record evidence also does not support granting a TDIU prior to May 6, 2014, on an extraschedular basis. See 38 C.F.R. § 4.16(b) (2016).  As discussed above, the Veteran is not entitled to higher initial ratings for his service-connected PTSD or his service-connected vestibular disorder prior to May 6, 2014.  Although increased rating claims of the Veteran's other service-connected disabilities currently are not on appeal, the record evidence shows that the current severity of each of these disabilities generally is contemplated by the rating criteria.  For example, the Veteran currently is in receipt of the maximum disability ratings available for his service-connected otitis externa and otitis media and his service-connected tinnitus.  See 38 C.F.R. §§ 4.87, DCs 6200 and 6260 (2016).  The Board notes in this regard that the medical evidence indicates that the Veteran receives ongoing VA outpatient treatment for his service-connected otitis externa and otitis media.  He also does not contend - and the evidence does not show - that he is entitled to consideration for referral of extraschedular consideration for either of these service-connected disabilities.  The Veteran's most recent VA hearing loss and tinnitus DBQ in August 2016 demonstrated that a Roman numeral of III was assigned for the Veteran's service-connected right ear hearing loss and the non-service-connected left ear hearing loss was assigned a Roman numeral of I.  This equates to a zero percent rating for service-connected right ear hearing loss under DC 6100.  See 38 C.F.R. §§ 4.85, 4.86, Tables VI and VII, DC 6100 (2016).  

The Veteran's November 2011 VA Form 21-8940 (formal TDIU claim) indicates that he asserted on this form that his service-connected PTSD alone precluded him from securing or following a substantially gainful occupation, entitling him to a TDIU.  He reported that he last had worked in July 2005.  He also reported that he retired on Social Security Disability at that time after working since March 1977 as an apartment complex maintenance employee at the same apartment complex.

The Veteran's long-time employer provided a completed VA Form 21-4192 in November 2011 which showed that he had been employed in "maintenance" from March 1977 until October 2005 at the same apartment complex.  This employer also stated on this form that the Veteran had "retired on disability" in October 2005.

On VA PTSD examination in October 2012, the Veteran reported that he had worked for nearly 30 years as an apartment complex custodian.  He also reported that he mostly was left alone at this job which enabled him to avoid problems with co-workers due to his anger related to his service-connected PTSD.  He further reported experiencing problems with co-workers and supervisors due to his PTSD-related anger even though he mostly was left alone to do his job.  The VA examiner opined that the Veteran was not unemployable solely as a result of his service-connected PTSD (which he noted was the basis for his TDIU claim).  The rationale for this opinion was that, if he were employed currently, the Veteran would experience, at worst, "episodic difficulties in terms of maintaining appropriate behavioral and emotional stability" in a work-like setting.  The rationale for this opinion also was that the Veteran been able to maintain himself in a job for almost 30 years "despite disruptions from PTSD symptoms."  The VA examiner acknowledged that the Veteran might experience certain PTSD symptoms if he were employed including flashbacks and intrusive thoughts which "could be potentially disruptive to his carrying out work-related activities reliably and consistently."  This examiner concluded, however, that, given the Veteran's reported post-service employment history, if he were able to work by himself primarily, his service-connected PTSD "would cause moderate problems but not full unemployability."

In a September 2016 opinion, a VA clinician opined that both the Veteran's service-connected and non-service-connected disabilities "will also impact his ability to safely work on ladders, at heights, and use power equipment/vehicles, and ambulating safely essentially on any surface, but especially uneven/cluttered terrain."

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Having reviewed the September 2016 VA clinician's opinion, the Board finds that it is less than probative on the issue of whether the Veteran is entitled to a TDIU prior to May 6, 2014, including on an extraschedular basis.  First, this VA clinician impermissibly considered the impact of the Veteran's non-service-connected disabilities on his employability.  This violates the Court's decision in Van Hoose.  See Van Hoose, 4 Vet. App. at 361.  Second, this VA clinician provided no clinical data or other rationale for his determination that both the Veteran's non-service-connected and service-connected disabilities equally impacted his employability.  This violates the Court's decisions in Bloom and Black.  See Bloom, 12 Vet. App. at 187, and Black, 5 Vet. App. at 180.  Thus, the Board concludes that the September 2016 VA clinician's opinion concerning the Veteran's employability is entitled to no probative value.  

The Director, Compensation Service, concluded in a December 2016 administrative decision that the Veteran was not entitled to a TDIU prior to May 6, 2014, including on an extraschedular basis.  The rationale for this decision was that the Veteran had "retired from a custodial job after almost 30 years" although it was not clear from information provided by his long-time employer which disability had prompted his retirement.  The Director noted that a review of the Veteran's medical records dated between 2010 and 2014 showed no inpatient treatment for any of his service-connected disabilities.  She also noted that none of the medical evidence reviewed as part of her consideration of extraschedular entitlement to a TDIU prior to May 6, 2014, indicated that the Veteran was precluded from working due to a service-connected disability.  The Director acknowledged that the Veteran was in receipt of SSA disability due to non-service-connected cerebrovascular accident and thyroid cancer.  Nevertheless, she concluded that none of the record evidence supported the Veteran's assertions that a service-connected disability precluded all employment prior to May 6, 2014.

In summary, the Veteran's current combined disability evaluation of 60 percent prior to May 6, 2014, is insufficient to consider TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  The evidence indicates that the Veteran's symptomatology attributable to his service-connected disabilities is contemplated within the currently assigned ratings for each of these disabilities (as discussed above).  Nor does the evidence suggest that the Veteran is entitled to a TDIU on an extraschedular basis prior to May 6, 2014, because it does not show that he is precluded from securing or maintaining substantially gainful employment as a result of service-connected disabilities.  The case was referred for consideration to the Director, Compensation Service, who found that an extraschedular TDIU should not be awarded prior to May 6, 2014.  Accordingly, the Board finds that the criteria for a TDIU prior to May 6, 2014, including on an extraschedular basis, have not been met.  


ORDER

Entitlement to service connection for thyroid cancer, including as due to in-service ionizing radiation exposure, is denied.

Entitlement to an initial rating greater than 50 percent prior to May 6, 2014, and greater than 70 percent thereafter, for PTSD is denied.

Entitlement to an initial scheduler rating greater than 10 percent prior to May 6, 2014, and greater than 30 percent thereafter, for a vestibular disorder is denied.

Referral to the Director, Compensation Service, is warranted for consideration of entitlement to an initial rating greater than 30 percent effective May 6, 2014, for a vestibular disorder on an extraschedular basis.

Entitlement to a TDIU prior to May 6, 2014, on an extraschedular basis is denied.


REMAND

The Board has found that referral to the Director, Compensation Service, is warranted for consideration of extraschedular entitlement to an initial rating greater than 30 percent effective May 6, 2014, for a vestibular disorder.  Thus, on remand, this claim should be submitted to the Director, Compensation Service, for extraschedular consideration in the first instance.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim should be included in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for an initial rating greater than 30 percent effective May 6, 2014, for a vestibular disorder to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim must be included in the claims file.

2.  Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


